Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the computer-implemented method, the system package, and the non-transitory computer-readable media storing computer instructions for testing that, when executed by one or more processors, cause the one or more processors to perform the steps of, as recited in claims 1, 17 and 20, as follow:
Claim 1:
“…initializing a memory device within a system package for testing, wherein the system package includes the memory device and a logic device, a first portion of signals between the memory device and a logic device are routed within an interposer or through silicon vias (TSVs) enclosed by the system package and a second portion of signals for the logic device are coupled to package balls of the system package;
executing a first test program to test the memory device; and
concurrent with execution of the first test program, executing a second test program to test a first module within the logic device”.

Claim 17:
“…a memory device within the system package that is configured to be initialized for testing; and
a logic device within the system package that is configured to: 
execute a first test program to test the memory device; and


Claim 20:
“…A non-transitory computer-readable media storing computer instructions for testing that, when executed by one or more processors, cause the one or more processors to perform the steps of:
initializing a memory device within a system package for testing, wherein the system package includes the memory device and a logic device, a first portion of signals between the memory device and a logic device are routed within an interposer or through silicon vias (TSVs) enclosed by the system package and a second portion of signals for the logic device are coupled to package balls of the system package;
executing a first test program to test the memory device; and
concurrent with execution of the first test program, executing a second test program to test a first module within the logic device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



References Cited by Examiner
7,856,577 (Andreev et al), disclose memory testing system for testing a plurality of memory locations in an electronic memory device is provided.  The system includes a programmable memory device integrated into the electronic memory device capable of receiving and storing a compiled memory testing program.
8,922,243 (Jayasena et al), disclose a die-stacked memory device incorporates a reconfigurable logic device to provide implementation flexibility in performing various data manipulation operations and other memory operations that use data stored in the die-stacked memory device or that result in data that is to be stored in the die-stacked memory device.
10,930,364 (Motika et al), disclose methods, system and computer program products for loading, storing and executing dynamically modifiable functional exercisers.
2020/0279793 (Sie et al), disclose an electronic device package includes one or more dies.  The electronic device package includes an interposer coupled to the one or more dies.  The electronic device package also includes a package substrate coupled to the interposer and a plurality of through-silicon vias (TSVs) in at least one die of the one or more dies, or the interposer, or both.
2010/0174955 (Carnevale et al), disclose a memory hub device with test logic is configured to communicate with memory devices via multiple hub device ports, and is also configured to communicate on one or more busses in an upstream and downstream direction.  The test logic includes a built-in self-test apparatus providing logic to simultaneously and independently test the memory devices interfaced to one or more of the hub device ports using read and write data patterns.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111